Citation Nr: 0103328	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO, entered in July and 
October 1999.  The RO determined, in effect, that the veteran 
was not entitled to a permanent and total disability rating 
for pension purposes, whether on a schedular or an extra-
schedular basis.  See 38 C.F.R. §§ 3.321(b)(2), 4.17 (2000).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the claim on appeal in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  Inasmuch as the veteran has submitted a 
letter from the Social Security Administration (SSA) 
indicating that SSA has found him to be entitled to 
disability benefits, the RO's action should include, among 
other things, making reasonable efforts to obtain a complete 
copy of the medical records underlying the SSA award.  The 
action should also include providing the veteran with another 
opportunity to report for VA medical examinations for 
purposes of assessing the severity of his claimed 
impairments.  38 C.F.R. § 19.9 (2000).

On this latter point, the Board is hereby notifying the 
veteran that VA examinations are being requested in order to 
assist VA in properly adjudicating his claim, and that 
failure to report for such an examination may result in his 
claim being disallowed.  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that "[t]he duty 
to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran desires 
help with his claim, he must cooperate with VA's efforts to 
assist him, to include reporting for scheduled examinations.  
Id.  See also Hyson, 5 Vet. App. 262, 265 (1993).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain a complete copy of the medical 
records underlying the veteran's recent 
SSA award.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo a comprehensive general 
medical examination.  A copy of the 
appointment notice sent to the veteran 
should be associated with the file.  The 
examiner should review the claims folder 
(including the records from SSA) in 
connection with the examination, and 
identify and describe any injuries, 
disease, or disorders that might operate 
to impair the veteran's ability to 
secure or maintain gainful employment.  
If the examiner determines that any 
special examinations of particular 
systems are warranted (other than the 
psychiatric and gastrointestinal 
examinations set forth below), the 
examiner should so indicate, and efforts 
should be undertaken to afford the 
veteran the necessary examinations.

3.  The RO should arrange to have the 
veteran undergo a psychiatric 
examination for purposes of assessing 
the severity of any psychiatric 
impairment.  A copy of the appointment 
notice sent to the veteran should be 
associated with the file.  The examiner 
should review the claims folder 
(including the records from SSA) in 
connection with the examination.  The 
examiner should specifically indicate 
whether the veteran's psychiatric 
impairment is severe enough to interfere 
with his social and occupational 
functioning or to require continuous 
medication; whether his symptoms are 
controlled by continuous medication; 
whether his symptoms decrease work 
efficiency continuously, occasionally, 
or only during periods of significant 
stress; whether he has panic attacks 
and, if so, whether they occur less than 
once a week, once a week, more than once 
a week, or continuously; whether there 
is memory loss and, if so, whether it 
relates to the short- or long-term 
memory and whether it is mild (relating 
to names, directions, or recent events) 
or more severe (relating to one's own 
name, one's own occupation, or the names 
of close relatives); and whether the 
condition is manifested by depressed 
mood, anxiety, suspiciousness, chronic 
sleep impairment, flattened affect, 
difficulty in understanding complex 
commands, impaired judgment and/or 
abstract thinking, disturbances of 
motivation or mood, suicidal ideation, 
obsessional rituals that interfere with 
routine activities, impaired impulse 
control, spatial or temporal 
disorientation, neglect of personal 
appearance and hygiene, gross impairment 
of thought processes or communication, 
grossly inappropriate behavior, 
persistent delusions or hallucinations, 
persistent danger of hurting oneself or 
others, an inability to perform the 
activities of daily living, difficulty 
in adapting to stressful circumstances, 
difficulty in establishing and 
maintaining effective work and/or social 
relationships, or circumstantial, 
circumlocutory, stereotyped, illogical, 
obscure, or irrelevant speech.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score 
and an explanation of the score's 
meaning in the context of applicable 
rating criteria.  If disorders due to 
drug or alcohol abuse are present, the 
examiner should, to the extent feasible, 
describe the level of disability due to 
those disorders, as compared to 
disorders that are unrelated to drug and 
alcohol abuse.

4.  The RO should also arrange to have 
the veteran undergo a gastrointestinal 
examination for purposes of assessing 
the severity of any gastrointestinal 
impairment.  A copy of the appointment 
notice sent to the veteran should be 
associated with the file.  The examiner 
should review the claims folder 
(including the records from SSA) in 
connection with the examination.  The 
examiner should fully describe any 
impairment due to gastrointestinal 
disability.  The examiner should 
specifically indicate whether the 
veteran's disability is manifested by 
pain, vomiting, material weight loss, 
hematemesis, and/or melena; whether it 
is manifested by anemia and, if so, 
whether the anemia is best described as 
mild, moderate, or severe; and whether 
it is manifested by persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, regurgitation, 
and/or substernal, arm, or shoulder 
pain.  The examiner should indicate the 
frequency and duration of any episodes 
of gastrointestinal discomfort, and 
should include in the report of the 
examination a description of the 
measures necessary to alleviate the 
discomfort.  If disorders due to drug or 
alcohol abuse are present, the examiner 
should, to the extent feasible, describe 
the level of disability due to those 
disorders, as compared to disorders that 
are unrelated to drug and alcohol abuse.

5.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

6.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2000).

